DXP ENTERPRISES, INC. AND DXP CANADA ENTERPRISES LTD. AND HSE INTEGRATED LTD. ARRANGEMENT AGREEMENT DATED April 30, 2012 SCHEDULE A PLAN OF ARRANGEMENT SCHEDULE B ARRANGEMENT RESOLUTION SCHEDULE C HSE KEY THIRD PARTY CONSENTS Davis:11169090.10 ARRANGEMENT AGREEMENT THIS ARRANGEMENT AGREEMENT dated April 30, 2012, AMONG: DXP ENTERPRISES, INC., a corporation incorporated under the Laws of the State of Texas (“DXP”) - and - DXP CANADA ENTERPRISES LTD., a corporation incorporated under the Laws of the Province of British Columbia (“Acquiror”) - and - HSE INTEGRATED LTD., a corporation incorporated under the Laws of the Province of Alberta (“HSE”) RECITALS: A. DXP desires to acquire, through its wholly-owned subsidiary Acquiror, all of the HSE Shares. B. The Parties intend to carry out the transactions contemplated in this Agreement by way of an arrangement under the provisions of the ABCA. C. The HSE Board has unanimously determined, after receiving financial and legal advice, that the Consideration per HSE Share to be received by HSE Shareholders pursuant to the Arrangement is fair and that the Arrangement is in the best interests of HSE Shareholders, and the HSE Board has unanimously resolved to recommend that the HSE Shareholders vote in favour of the Arrangement, all subject to the terms and the conditions contained in this Agreement. D. DXP and Acquiror have entered into the HSE Voting Agreements with the HSE Locked-Up Shareholders, pursuant to which, among other things, such HSE Shareholders have agreed, subject to the terms and conditions thereof, to vote the HSE Shares held by them in favour of the Arrangement Resolution. THIS AGREEMENT WITNESSES THAT in consideration of the covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the Parties hereto covenant and agree as follows: ARTICLE 1 INTERPRETATION Definitions In this Agreement, unless the context otherwise requires: “ABCA” means the Business Corporations Act (Alberta) and the regulations made thereunder, as now in effect and as they may be promulgated or amended from time to time; “Acquisition Proposal” means, other than the transactions contemplated by this Agreement and other than any transaction involving only a Party and/or one or more of its wholly-owned Subsidiaries, any offer, proposal or inquiry from any Person or group of Persons, whether or not in writing and whether or not delivered to the shareholders of a Party, after the date hereof relating to: (a) any acquisition or purchase, direct or indirect, of: (i) the assets of that Party and/or one or more of its Subsidiaries that, individually or in the aggregate, constitute 20% or more of the consolidated assets of that Party and its Subsidiaries, taken as a whole, or which contribute 20% or more of the consolidated revenue of a Party and its Subsidiaries, taken as a whole, or (ii) 20% or more of any voting or equity securities of that Party that, individually or in the aggregate, contribute 20% or more of the consolidated revenues or constitute 20% or more of the consolidated assets of that Party and its Subsidiaries, taken as a whole; (b) any take-over bid, tender offer or exchange offer that, if consummated, would result in such Person beneficially owning 20% or more of any class of voting or equity securities of that Party; or (c) a plan of arrangement, merger, amalgamation, consolidation, share exchange, business combination, reorganization, recapitalization, liquidation, dissolution or other similar transaction involving that Party and/or any of its Subsidiaries whose assets or revenues, individually or in the aggregate, constitute 20% or more of the consolidated assets or revenues, as applicable, of that Party and its Subsidiaries, taken as a whole; “affiliate” has the meaning ascribed thereto in National Instrument 45-106 – Prospectus and Registration Exemptions; “Agreement” means this arrangement agreement, including all schedules annexed hereto, together with the HSE Disclosure Letter, as the same may be amended, supplemented or otherwise modified from time to time in accordance with the terms hereof; “Arrangement” means the arrangement of HSE under Section193 of the ABCA on the terms and subject to the conditions set out in the Plan of Arrangement, subject to any amendments or variations thereto made in accordance with Section 8.4 hereof or the Plan of Arrangement or made at the direction of the Court in the Final Order (provided that any such amendment or variation is acceptable to HSE, Acquiror and DXP, each acting reasonably); “Arrangement Resolution” means the special resolution of the HSE Shareholders approving the Plan of Arrangement which is to be considered at the HSE Meeting and shall be substantially in the form and substance of Schedule “B” hereto; “Authorization” means any authorization, order, permit, approval, grant, licence, registration, consent, right, notification, condition, franchise, privilege, certificate, judgment, writ, injunction, award, determination, direction, decision, decree, bylaw, rule or regulation, whether or not having the force of Law, and includes any Environmental Permit; “business day” means any day, other than a Saturday, a Sunday or a statutory or civic holiday in Calgary, Alberta; “Code” means the U.S. Internal Revenue Code of 1986, as amended; “Competition Act” means the Competition Act (Canada), as amended from time to time; “Consideration” means the consideration to be received by the HSE Shareholders pursuant to the Plan of Arrangement as consideration for their HSE Shares, consisting of $1.80 in cash per HSE Share; “Contract” means any contract, agreement, license, franchise, lease, arrangement, commitment, understanding, joint venture, partnership or other right or obligation (written or oral) to which a Party or any of its Subsidiaries is a party or by which it or any of its Subsidiaries is bound or affected or to which any of their respective properties or assets is subject; “Court” means the Court of Queen’s Bench of Alberta; “Depositary” means CIBC Mellon Trust Company at its principal office in Calgary; “Dissent Rights” means the rights of dissent exercisable by the HSE Shareholders in respect of the Arrangement described in Article 6 of the Plan of Arrangement; “DXP Board” means the board of directors of DXP as the same is constituted from time to time; “DXP Termination Fee” has the meaning ascribed thereto in Section 8.3(b); “DXP Termination Fee Event”has the meaning ascribed thereto in Section8.3(d); “Effective Date” means the date upon which the Plan of Arrangement becomes effective in accordance with the ABCA; “Effective Time” has the meaning ascribed thereto in the Plan of Arrangement; “Environmental Laws” means all Laws imposing obligations, responsibilities, liabilities or standards of conduct for or relating to: (a) the regulation or control of pollution, contamination, activities, materials, substances or wastes in connection with or for the protection of human health or safety, the environment or natural resources (including climate, air, surface water, groundwater, wetlands, land surface, subsurface strata, wildlife, aquatic species and vegetation); or (b) the use, storage, generation, disposal, treatment, processing, recycling, handling, transport, distribution, destruction, transfer, import, export or sale of Hazardous Substances; “Environmental Liabilities” means, with respect to any Person, all liabilities, obligations, responsibilities, responses, losses, damages, punitive damages, property damages, consequential damages, treble damages, costs (including control, remedial and removal costs, investigation costs, capital costs, operation and maintenance costs), expenses, fines, penalties and sanctions incurred as a result of or related to any claim, suit, action, administrative or court order, investigation, proceeding or demand by any Person, arising under or related to any Environmental Laws, Environmental Permits, or in connection with any: (a) Release or threatened Release or presence of a Hazardous Substance; (b) tank, drum, pipe or other container that contains or contained a Hazardous Substance; or (c) use, generation, disposal, treatment, processing, recycling, handling, transport, transfer, import, export or sale of Hazardous Substance. “Environmental Permits” means all Authorizations or program participation requirements with or from any Governmental Entity under any Environmental Laws; “Final Order” means the final order of the Court, after a hearing upon the fairness of the terms and conditions of the Arrangement, approving the Arrangement, in a form acceptable to HSE, Acquiror and DXP, each acting reasonably, as such order may be amended by the Court (with the consent of HSE, Acquiror and DXP, each acting reasonably) at any time prior to the Effective Date or, if appealed, then, unless such appeal is withdrawn or denied, as affirmed or as amended (provided that any such amendment is acceptable to HSE, Acquiror and DXP, each acting reasonably) on appeal; “GAAP” means Canadian generally accepted accounting principles, including International Financial Reporting Standards, applicable as of the date of the financial statements, document or event in question; “Governmental Entity” means: (a) any multinational, federal, provincial, territorial, state, regional, municipal, local or other government, governmental or public department, central bank, court, tribunal, arbitral body, commission, board, bureau, agency or entity, domestic or foreign; (b) any stock exchange, including the TSX; (c) any subdivision, agent, commission, board or authority of any of the foregoing; or (d) any quasi-governmental or private body, including any tribunal, commission, regulatory agency or self-regulatory organization, exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing; “Hazardous Substance” means any pollutant, contaminant, waste or chemical or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous or deleterious substance, waste or material, including hydrogen sulphide, arsenic, cadmium, copper, lead, mercury, petroleum, polychlorinated biphenyls, asbestos and urea-formaldehyde insulation, and any other material, substance, pollutant or contaminant regulated or defined pursuant to, or that could result in liability under, any Environmental Law; “HSE Benefit Plans” means all pension plans, deferred compensation plans, retirement income plans, stock option or stock purchase plans, profit sharing plans, bonus plans, employee share ownership plans, deferred share unit plans, employee benefit plans, or policies, employee group insurance plans, programs or policies formal or informal, with relation to HSE employees; “HSE Board” means the board of directors of HSE as the same is constituted from time to time; “HSE Change in Recommendation” has the meaning ascribed thereto in Section 8.2(a)(iii)(A); “HSE Circular” means the notice of the HSE Meeting and accompanying management information circular, including all schedules, appendices and exhibits thereto and enclosures therewith, to be sent to the HSE Shareholders in connection with the HSE Meeting, as amended, supplemented or otherwise modified from time to time; “HSE Confidentiality Agreement” means the confidentiality agreement between DXP and HSE dated December 5, 2011, pursuant to which HSE has provided confidential information about its business to DXP; “HSE Debentures” means the outstanding convertible debentures issued by HSE pursuant to a convertible debenture indenture dated as of December 17, 2010 between HSE and BNY Trust Company of Canada; “HSE Disclosure Letter” means the disclosure letter executed by HSE and delivered to DXP concurrently with the execution of this Agreement; “HSE Key Third Party Consents” means those consents, approvals and notices required by HSE from any third party in respect of the completion of the Arrangement that are set out in Schedule “C” hereto; “HSE Locked-up Shareholders” means each of the directors and senior officers of HSE; “HSE Material Adverse Effect” means any one or more changes, effects, events, occurrences or states of fact, either individually or in the aggregate, that is, or would reasonably be expected to be, material and adverse to (x)the assets, liabilities (including any contingent liabilities that may arise through outstanding, pending or threatened litigation or otherwise), business, operations, results of operations, capital, property, obligations (whether absolute, accrued, conditional or otherwise) or financial condition of HSE and its Subsidiaries taken as a whole, or (y)the continued ownership, development and operation of HSE’s business and assets, in each case other than changes, effects, events, occurrences or states of fact resulting from: (a)a change in the market price of the HSE Shares following the public announcement of the execution of this Agreement and the transactions contemplated hereby, (b)any changes affecting the global health and safety industry generally, (c)any change in the market price of oil or natural gas; (d)any change in applicable Laws or GAAP; (e)general economic, financial, currency exchange, securities or commodity market conditions in Canada or the United States; (f) any matter which has been publicly disclosed by HSE in the HSE Public Documents or has been communicated in writing to DXP, in each case, prior to the date of this Agreement; (g) any matter permitted by the HSE Disclosure Letter or this Agreement or consented to in writing by DXP after the date hereof; or (h) the departure of employees from HSE or its Subsidiaries (provided that, with respect to: (i) full time employees, if more than 15% of the total number of such employees as of the date hereof depart;or (ii) non-management field level employees, if more than 20% of the total number of such employees as of the date hereof depart (excluding casual and temporary employees); then either such event will constitute an HSE Material Adverse Effect) provided however that with respect to clauses (b), (c) and (e), such change does not relate primarily to HSE and its Subsidiaries, taken as a whole, or does not have a disproportionate effect on HSE and its Subsidiaries, taken as a whole, compared to other companies of similar size operating in the health and safety industry; “HSE Meeting” means the special meeting of HSE Shareholders, including any adjournment or postponement thereof, to be called and held in accordance with the Interim Order to consider the Arrangement Resolution; “HSE Option Plan” means the stock option plan of HSE which was most recently ratified by HSE Shareholders on May 14, 2010; “HSE Options” means the outstanding options to purchase HSE Shares granted under the HSE Option Plan; “HSE Public Documents” means all forms, reports, schedules, statements and other documents filed by HSE since December 31, 2011 on SEDAR; “HSE Shareholder Approval” has the meaning ascribed thereto in Section 2.2(c); “HSE Shareholder Rights Plan” means the HSE shareholder rights plan agreement dated as of May 14, 2010; “HSE Shareholders” means the holders of HSE Shares; “HSE Shares” means the common shares in the capital of HSE; “HSE Termination Fee” has the meaning ascribed thereto in Section 8.3(b); “HSE Termination Fee Event” has the meaning ascribed thereto in Section8.3(c); “HSE Voting Agreements” means the voting agreements (including all amendments thereto) among DXP, Acquiror and the HSE Locked-up Shareholders setting forth the terms and conditions upon which they have agreed, among other things, to vote their HSE Shares in favour of the Arrangement Resolution; “HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; “including” means including without limitation, and “include” and “includes” have a corresponding meaning; “Interim Order” means the interim order of the Court contemplated by Section 2.2 and made pursuant to Section 193 of the ABCA, in a form acceptable to HSE, Acquiror and DXP, each acting reasonably, providing for, among other things, the calling and holding of the HSE Meeting, as the same may be amended by the Court with the consent of HSE, Acquiror and DXP, each acting reasonably; “Law” or “Laws” means all laws (including common law), by-laws, statutes, rules, regulations, principles of law and equity, orders, rulings, ordinances, judgements, injunctions, determinations, awards, decrees or other requirements, whether domestic or foreign, and the terms and conditions of any Authorization of or from any Governmental Entity or self-regulatory authority (including the TSX), and the term “applicable” with respect to such Laws and in a context that refers to a Party, means such Laws as are applicable to such Party and/or its Subsidiaries or their business, undertaking, property or securities and emanate from a Person having jurisdiction over the Party and/or its Subsidiaries or its or their business, undertaking, property or securities; “Liens” means any hypothecs, mortgages, pledges, assignments, liens, charges, security interests, encumbrances and adverse rights or claims, other third party interests or encumbrances of any kind, whether contingent or absolute, and any agreement, option, right or privilege (whether by Law, contract or otherwise) capable of becoming any of the foregoing; “Mailing Deadline” means June 8, 2012; “Material Contract” means a Contract to which HSE or any one of its Subsidiaries is a party or by which such a Person is bound or under which such a Person has, or will have, any liability or contingent liability (in each case, whether written or oral, express or implied): (a) involving payments to or by such Person in excess of $350,000 annually or $350,000 in aggregate over the term of the contract; (b) involving rights or obligations that may reasonably extend beyond three years and which does not terminate or cannot be terminated without penalty on less than three months’ notice; (c) which contains covenants that: (i) in any way purport to restrict the business activity of HSE or any of its affiliates; or (ii) limit the freedom of HSE or any of its affiliates to engage in any line of business or to compete with any Person; or (d) which, if terminated without the consent of the Person would result in an HSE Material Adverse Effect; “material fact” and “material change” have the meanings ascribed to such terms in the Securities Act; “Meeting Deadline” means June 29, 2012; “misrepresentation” has the meaning ascribed thereto in the Securities Act; “ordinary course of business”, “ordinary course of business consistent with past practice”, or any similar reference, means, with respect to an action taken by a Person, that such action is consistent with the past practices of such Person and is taken in the ordinary course of the normal day-to-day business and operations of such Person; provided that in any event such action is not unreasonable or unusual; “Outside Date” means July 27, 2012, or such later date as may be agreed to in writing by the Parties; “Parties” means HSE, Acquiror and DXP, and “Party” means any of them; “Person” includes an individual, partnership, association, body corporate, trustee, executor, administrator, legal representative, government (including any Governmental Entity) or any other entity, whether or not having legal status; “Plan of Arrangement” means the plan of arrangement of HSE, substantially in the form of Schedule “A” hereto, and any amendments or variations thereto made in accordance with the Plan of Arrangement or upon the direction of the Court in the Final Order with the consent of HSE, Acquiror and DXP, each acting reasonably; “Registrar” means the Registrar of Corporations appointed pursuant to Section263 of the ABCA; “Regulatory Approvals” means those sanctions, rulings, consents, orders, exemptions, permits and other approvals (including the waiver or lapse, without objection, of a prescribed time under a statute or regulation that states that a transaction may be implemented if a prescribed time lapses following the giving of notice without an objection being made) of Governmental Entities required in connection with the consummation of the Arrangement or any of the transactions contemplated hereby; “Release” means any release, spill, emission, leaking, pumping, pouring, emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping, leaching or migration of any Hazardous Substance in the indoor or outdoor environment, including the movement of Hazardous Substance through or in the air, soil, surface water, ground water or property; “Securities Act” means the Securities Act (Alberta) and the rules, regulations and published instruments and policies made thereunder, as now in effect and as they may be promulgated or amended from time to time; “Securities Laws” means the Securities Act, together with all other applicable provincial securities Laws, rules and regulations and published instruments and policies thereunder, as now in effect and as they may be promulgated or amended from time to time; “SEDAR” means the System for Electronic Document Analysis and Retrieval; “Subsidiary” has the meaning ascribed thereto in National Instrument 45-106 – Prospectus and Registration Exemptions; “Superior Proposal” means an unsolicited bona fide Acquisition Proposal made by a third party to HSE in writing after the date hereof: (i) that is reasonably capable of being completed without undue delay, taking into account all legal, financial, regulatory and other aspects of such proposal and the third party making such Acquisition Proposal; (ii) that is not subject to any financing condition andin respect of which it has been demonstrated to the satisfaction of the HSE Board, acting in good faith, that any financing required to complete such Acquisition Proposal (after receipt of advice from its financial advisors and outside legal counsel), will be, or is reasonably likely to be, obtained; (iii) which is not subject to a due diligence and/or access condition; (iv) that did not result from a breach of Section 7.1 by HSE or its representatives; (v) is made available to all HSE Shareholders on the same terms and conditions; (vi) in respect of which the board of directors of HSE determines in good faith (after receipt of advice from its outside legal counsel with respect to (x) below and financial advisors with respect to (y) below) that (x) failure to recommend such Acquisition Proposal to its shareholders would be inconsistent with its fiduciary duties and (y) such Acquisition Proposal would, taking into account all of the terms and conditions of such Acquisition Proposal, if consummated in accordance with its terms, result in a transaction more favourable to the HSE Shareholders from a financial point of view than the Arrangement (including any adjustment to the terms and conditions of the Arrangement proposed by DXP and Acquiror pursuant to Subsection 7.1(d); “Tax Act” means the Income Tax Act (Canada) and the regulations made thereunder, as now in effect and as they may be promulgated or amended from time to time; “Tax Returns” includes all returns, reports, declarations, elections, notices, filings, forms, statements and other documents (whether in tangible, electronic or other form) and including any amendments, schedules, attachments, supplements, appendices and exhibits thereto, made, prepared, filed or required by a Governmental Entity to be made, prepared or filed by Law in respect of Taxes; “Taxes” includes any taxes, duties, fees, premiums, assessments, imposts, levies, expansion fees and other charges of any kind whatsoever imposed by any Governmental Entity, including all interest, penalties, fines, additions to tax or other additional amounts imposed by any Governmental Entity in respect thereof, and including those levied on, or measured by, or referred to as, income, gross receipts, profits, windfall, royalty, capital, transfer, land transfer, sales, goods and services, harmonized sales, use, value-added, excise, stamp, withholding, business, franchising, property, development, occupancy, employer health, payroll, employment, health, social services, education and social security taxes, all surtaxes, all customs duties and import and export taxes, countervail and anti-dumping, all licence, franchise and registration fees and all employment insurance, health insurance and Canada and other pension plan premiums or contributions imposed by any Governmental Entity, and any transferee liability in respect of any of the foregoing; “Transaction Costs” means the sum of all fees, commissions, costs and expenses incurred or payable by HSE or any of its Subsidiaries in connection with the negotiation, preparation and execution of this Agreement and the consummation of the Arrangement, including but not limited to all costs attributable to HSE’s legal counsel, financial advisors, auditors, transfer agent and the Depositary under the Plan of Arrangement; “TSX” means the Toronto Stock Exchange; “United States” means the United States of America, its territories and possessions, any State of the United States and the District of Columbia;and “U.S. Exchange Act” means the United States Securities Exchange Act of 1934, and the rules and regulations promulgated thereunder, as the same has been and hereafter from time to time may be amended. Interpretation Not Affected by Headings The division of this Agreement into Articles, Sections, subsections and paragraphs and the insertion of headings are for convenience of reference only and shall not affect in any way the meaning or interpretation of this Agreement. Unless the contrary intention appears, references in this Agreement to an Article, Section, subsection, paragraph or Schedule by number or letter or both refer to the Article, Section, subsection, paragraph or Schedule, respectively, bearing that designation in this Agreement. Number and Gender In this Agreement, unless the contrary intention appears, words importing the singular include the plural and vice versa, and words importing gender include all genders. Date for Any Action If the date on which any action is required to be taken hereunder by a Party is not a business day, such action shall be required to be taken on the next succeeding day which is a business day. Currency Unless otherwise stated, all references in this Agreement to sums of money are expressed in lawful money of Canada and “$” refers to Canadian dollars. Accounting Matters Unless otherwise stated, all accounting terms used in this Agreement in respect of HSE shall have the meanings attributable thereto under GAAP and all determinations of an accounting nature in respect of HSE required to be made shall be made in a manner consistent with GAAP consistently applied. Knowledge In this Agreement, references to “the knowledge of HSE” means the actual knowledge of the Chief Executive Officer, the Chief Operating Officer and Chief Financial Officer of HSE, in each case after making due enquiries regarding the relevant matter, and does not include any implied or imputed knowledge of HSE or such individuals. Schedules The following Schedules are annexed to this Agreement and form a part hereof: Schedule A-Plan of Arrangement Schedule B-Arrangement Resolution Schedule C-HSE Key Third Party Consents ARTICLE 2 THE ARRANGEMENT Arrangement DXP, Acquiror and HSE agree that the Arrangement will be implemented in accordance with and subject to the terms and conditions contained in this Agreement and the Plan of Arrangement, such that (without limitation of the foregoing), the Plan of Arrangement shall become effective at the Effective Time with the result that among other things, Acquiror will become the holder of all the outstanding HSE Shares. Interim Order As soon as reasonably practicable following the execution of this Agreement, and in any event in sufficient time to hold the HSE Meeting in accordance with Section 2.3, HSE shall apply to the Court in a manner acceptable to DXP and Acquiror, each acting reasonably, and prepare, file and diligently pursue an application for the Interim Order, which shall provide, among other things: (a) for the class of Persons to whom notice is to be provided in respect of the Arrangement and the HSE Meeting and for the manner in which such notice is to be provided; (b) for confirmation of the record date for the HSE Meeting referred to in Section 2.3(a); (c) that the requisite approval for the Arrangement Resolution shall be 662/3% of the votes cast on the Arrangement Resolution by all of the HSE Shareholders present in person or by proxy at the HSE Meeting and voting as a single class (the “HSE Shareholder Approval”); (d) that, in all other respects, the terms, conditions and restrictions of the HSE constating documents, including quorum requirements and other matters, shall apply in respect of the HSE Meeting except as modified by the Interim Order; (e) for the grant of Dissent Rights to the HSE Shareholders who are registered HSE Shareholders; (f) for the notice requirements with respect to the presentation of the application to the Court for the Final Order; (g) that the HSE Meeting may be adjourned or postponed from time to time by management of HSE subject to the terms of this Agreement without the need for additional approval of the Court; (h) provided that it is agreeable to the Court, that the record date for HSE Shareholders entitled to notice of and to vote at the HSE Meeting will not change in respect of any adjournment(s) or postponement of the HSE Meeting; and (i) for such other matters as DXP and Acquiror may reasonably require, subject to obtaining the prior consent of HSE, such consent not to be unreasonably withheld or delayed. HSE Meeting Subject to the terms of this Agreement: (a) HSE agrees to convene and conduct the HSE Meeting in accordance with the Interim Order, HSE’s Articles of Incorporation and By-Laws, and applicable Law as soon as reasonably practicable, and in any event on or before the Meeting Deadline.HSE agrees that it shall, in consultation with DXP and Acquiror, fix and publish a record date for the purposes of determining the HSE Shareholders entitled to receive notice of and vote at the HSE Meeting in accordance with the Interim Order. (b) Subject to HSE’s rights under this Agreement to terminate this Agreement upon accepting a Superior Proposal, except as required for quorum purposes or otherwise permitted under this Agreement, HSE shall not adjourn (except as required by Law or by valid HSE Shareholder action), postpone or cancel (or propose or permit the adjournment, postponement or cancellation of) the HSE Meeting without DXP’s and Acquiror’s prior consent. (c) HSE will advise DXP and Acquiror as DXP and Acquiror may reasonably request, and at least on a daily basis on each of the last ten (10) business days prior to the date of the HSE Meeting, as to the aggregate tally of the proxies received by HSE in respect of the Arrangement Resolution. (d) HSE will promptly advise DXP and Acquiror of any written notice of dissent or purported exercise by any HSE Shareholder of Dissent Rights received by HSE in relation to the Arrangement and any withdrawal of Dissent Rights received by HSE and any written communications sent by or on behalf of HSE to any HSE Shareholder exercising or purporting to exercise Dissent Rights in relation to the Arrangement. HSE Circular (a) As promptly as reasonably practicable following execution of this Agreement and in any event prior to the close of business on the Mailing Deadline, HSE shall (i) prepare the HSE Circular together with any other documents required by applicable Laws (as the same may be modified by the Interim Order), (ii) file the HSE Circular in all jurisdictions where the same is required to be filed, and (iii) mail the HSE Circular as required under applicable Laws and by the Interim Order. On the date of mailing thereof, the HSE Circular shall comply in all material respects with all applicable Laws and the Interim Order and shall contain sufficient detail to permit the HSE Shareholders to form a reasoned judgement concerning the matters to be placed before them at the HSE Meeting. (b) In the event that HSE provides a notice to DXP and Acquiror regarding a possible Acquisition Proposal pursuant to Section 7.1(c) prior to the mailing of the HSE Circular, then unless the Parties agree otherwise (but subject always to HSE’s rights under this Agreement to terminate this Agreement upon accepting a Superior Proposal), the Mailing Deadline will be extended until the date that is seven days following the earlier of either (i) written notification from HSE to DXP and Acquiror that the HSE Board has determined that the Acquisition Proposal is not a Superior Proposal, or (ii) the date on which HSE, Acquiror and DXP enter into an amended agreement pursuant to Subsection 7.1(d) which results in the Acquisition Proposal in question not being a Superior Proposal. In the event that the Mailing Deadline is so extended, the Meeting Deadline and the Outside Date shall be extended by the same number of days as the Mailing Deadline has been extended. (c) HSE shall ensure that the HSE Circular complies in all material respects with all applicable Laws (as amended by the Interim Order), and, without limiting the generality of the foregoing, that the HSE Circular will not contain any misrepresentation (except that HSE shall not be responsible for any information relating to DXP, Acquiror and their affiliates). (d) Subject to Section7.1, HSE shall (i) solicit proxies in favour of the Arrangement Resolution and against any resolution with respect to the Arrangement submitted by any other HSE Shareholder, including, if so requested by DXP, using the services of dealers and proxy solicitation services (the costs of which shall not constitute Transaction Costs) and permitting DXP to otherwise assist HSE in such solicitation, and take all other actions that are reasonably necessary or desirable to seek the approval of the Arrangement by HSE Shareholders, (ii) recommend to holders of HSE Shares that they vote in favour of the Arrangement Resolution, (iii) not make an HSE Change in Recommendation and (iv) include in the HSE Circular a statement that each director and officer of HSE intends to vote all of such Person’s HSE Shares (including any HSE Shares issued upon the exercise of any HSE Options or upon the conversion of any HSE Debentures) in favour of the Arrangement Resolution, subject to the other terms of this Agreement and the HSE Voting Agreements. (e) DXP and Acquiror shall provide to HSE all information regarding DXP, Acquiror and their affiliates as required by the Interim Order and applicable Laws for inclusion in the HSE Circular or in any amendments or supplements to such HSE Circular (the “DXP Information”). DXP and Acquiror shall also use commercially reasonable efforts to obtain any necessary consents from any of their auditors and any other advisors to the use of any financial, technical or other expert information required to be included in the HSE Circular and to the identification in the HSE Circular of each such advisor. DXP and Acquiror shall ensure that such information does not include any misrepresentation. (f) DXP, Acquiror and their legal counsel shall be given a reasonable opportunity to review and comment on the HSE Circular prior to the HSE Circular being printed and filed with any Governmental Entity, and reasonable consideration shall be given to any comments made by DXP, Acquiror and their legal counsel, provided that all information relating solely to DXP, Acquiror and their affiliates included in the HSE Circular shall be in form and content satisfactory to DXP and Acquiror, each acting reasonably. HSE shall provide DXP and Acquiror with final copies of the HSE Circular prior to the mailing to the HSE Shareholders. (g) HSE, Acquiror and DXP shall each promptly notify each other if at any time before the Effective Date either becomes aware that the HSE Circular contains a misrepresentation, or otherwise requires an amendment or supplement to the HSE Circular and the Parties shall co-operate in the preparation of any amendment or supplement to the HSE Circular as required or appropriate, and HSE shall promptly mail or otherwise publicly disseminate any amendment or supplement to the HSE Circular to HSE Shareholders and, if required by the Court or applicable Laws, file the same with any Governmental Entity and as otherwise required. (h) DXP and Acquiror shall indemnify and save harmless HSE and its directors, officers, employees, advisors and agents from and against any and all liabilities, claims, demands, losses, costs, damages and expenses (excluding any loss of profits or consequential damages) to which HSE and its directors, officers, employees, advisors or agents may be subject or which HSE and its directors, officers, employees, advisors or agents may suffer, whether under the provisions of any statute or otherwise, in any way caused by, or arising, directly or indirectly, from or in consequence of: (i) any misrepresentation or alleged misrepresentation contained solely in the DXP Information included in the HSE Circular; (ii) any order made or any inquiry, investigation or proceeding by any securities commission or other competent authority based upon any untrue statement or omission or alleged untrue statement or omission of a material fact or any misrepresentation or any alleged misrepresentation in any material filed by or on behalf of DXP or Acquiror in compliance or intended compliance with applicable Laws; and (iii) DXP or Acquiror not complying with any requirement of applicable Laws in connection with the transactions contemplated in this Agreement, except that neither DXP nor Acquiror shall be liable in any such case to the extent that any such liabilities, claims, demands, losses, costs, damages and expenses arise out of or are based upon any misrepresentation or alleged misrepresentation based on information which is not DXP Information, the negligence of HSE or the non-compliance by HSE with any requirement of applicable Laws in connection with the transactions contemplated in this Agreement. Preparation of Filings DXP, Acquiror and HSE shall co-operate and use their reasonable commercial efforts in good faith to take, or cause to be taken, all reasonable actions, including the preparation of any applications for Regulatory Approvals and other orders, registrations, consents, filings, rulings, exemptions, no-action letters, circulars and approvals required in connection with this Agreement and the Arrangement and the preparation of any required documents, in each case as reasonably necessary to discharge their respective obligations under this Agreement, the Arrangement and the Plan of Arrangement, and to complete any of the transactions contemplated by this Agreement, including their obligations under applicable Laws. Final Order If (a) the Interim Order is obtained; and (b) the Arrangement Resolution is passed at the HSE Meeting by the HSE Shareholders as provided for in the Interim Order and as required by applicable Law, subject to the terms of this Agreement, HSE shall diligently pursue and take all steps necessary or desirable to have the hearing before the Court of the application for the Final Order held as soon as reasonably practicable and, in any event, within two (2) business days following the approval of the Arrangement Resolution at the HSE Meeting. Court Proceedings Subject to the terms of this Agreement, DXP and Acquiror will cooperate with and assist HSE in seeking the Interim Order and the Final Order, including by providing HSE on a timely basis any information required to be supplied by DXP and Acquiror in connection therewith. HSE will provide legal counsel to DXP and Acquiror with reasonable opportunity to review and comment upon drafts of all material to be filed with the Court in connection with the Arrangement, and will give reasonable consideration to all such comments. Subject to applicable Law, HSE will not file any material with the Court in connection with the Arrangement or serve any such material, and will not agree to modify or amend materials so filed or served, except as contemplated by this Section 2.7 or with DXP’s and Acquiror’s prior written consent, such consent not to be unreasonably withheld, conditioned or delayed; provided that nothing herein shall require DXP or Acquiror to agree or consent to any increase in Consideration or other modification or amendment to such filed or served materials that expands or increases DXP’s and Acquiror’s obligations set forth in any such filed or served materials or under this Agreement or the Arrangement. HSE shall also provide to DXP’s and Acquiror’s outside legal counsel on a timely basis copies of any notice of appearance or other Court documents served on HSE in respect of the application for the Interim Order or the Final Order or any appeal therefrom and of any notice, whether written or oral, received by HSE indicating any intention to oppose the granting of the Interim Order or the Final Order or to appeal the Interim Order or the Final Order.HSE will ensure that all materials filed with the Court in connection with the Arrangement are consistent in all material respects with the terms of this Agreement and the Plan of Arrangement.In addition, HSE will not object to legal counsel to DXP and Acquiror making such submissions on the hearing of the motion for the Interim Order and the application for the Final Order as such counsel considers appropriate, provided that HSE is advised of the nature of any submissions prior to the hearing and such submissions are consistent with this Agreement and the Plan of Arrangement and are supportive thereof.HSE will use commercially reasonable efforts to oppose any proposal from any party that the Final Order contain any provision inconsistent with this Agreement, and, if at any time after the issuance of the Final Order and prior to the Effective Date, HSE is required by the terms of the Final Order or by Law to return to Court with respect to the Final Order, it shall do so after notice to, and in consultation and cooperation with, DXP and Acquiror. Effective Date On the later of (i) the second (2nd) business day after the satisfaction or, where not prohibited, the waiver (subject to applicable Law) of the conditions (excluding conditions that, by their terms, cannot be satisfied until the Effective Date, but subject to the satisfaction or, where not prohibited, the waiver of those conditions as of the Effective Date) set forth in Article 6, and (ii) the date that is three business following the date of the Final Order, unless another time or date is agreed to in writing by the Parties, HSE shall provide to the Registrar any records, information or other documents required by the Registrar in connection with the Arrangement. From and after the Effective Time, the Plan of Arrangement will have all of the effects provided by applicable Law, including the ABCA.The closing of the Arrangement will take place at the offices of Blake, Cassels & Graydon LLP, Calgary, Alberta at 8:00 a.m. on the Effective Date, or at such other time and place as may be agreed to by the Parties. Payment of Consideration Acquiror will, following receipt by HSE of the Final Order and prior to the Effective Time, deposit in escrow with the Depositary sufficient cash to satisfy the Consideration payable to the HSE Shareholders pursuant to the Plan of Arrangement (other than HSE Shareholders exercising Dissent Rights and who have not withdrawn their notice of objection). Announcement and Shareholder Communications DXP, Acquiror and HSE shall each publicly announce the transactions contemplated hereby promptly following the execution of this Agreement by DXP, Acquiror and HSE, the text and timing of each Party’s announcement to be approved by the other Party in advance, acting reasonably. DXP, Acquiror and HSE agree to co-operate in the preparation of presentations, if any, to HSE Shareholders regarding the transactions contemplated by this Agreement, and no Party shall (a) issue any press release or otherwise make public announcements with respect to this Agreement or the Plan of Arrangement without the consent of the other Party (which consent shall not be unreasonably withheld or delayed) or (b) make any filing with any Governmental Entity with respect thereto without prior consultation with the other Party; provided, however, that the foregoing shall be subject to each Party’s overriding obligation to make any disclosure or filing required under applicable Laws or stock exchange rules, and the Party making such disclosure shall use all commercially reasonable efforts to give prior oral or written notice to the other Party and reasonable opportunity to review or comment on the disclosure or filing, and if such prior notice is not possible, to give such notice immediately following the making of such disclosure or filing. To the extent possible, HSE shall provide prior notice to DXP of any material public disclosure that HSE proposes to make regarding its business or operations, together with a draft copy of such disclosure. Withholding Taxes DXP, Acquiror, HSE and the Depositary shall be entitled to deduct and withhold from any consideration payable or otherwise deliverable to any Person hereunder and from all dividends (including deemed dividends), interest or other amounts payable to any former HSE Shareholder (or former holder of HSE Options or HSE Debentures) such amounts as DXP, Acquiror, HSE or the Depositary may be required or permitted to deduct and withhold therefrom under any provision of applicable Laws in respect of Taxes. To the extent that such amounts are so deducted, withheld and remitted, such amounts shall be treated for all purposes under this Agreement as having been paid to the Person to whom such amounts would otherwise have been paid. List of Shareholders At the reasonable request of DXP from time to time, HSE shall provide DXP with a list (in both written and electronic form) of the registered HSE Shareholders, together with their addresses and respective holdings of HSE Shares, with a list of the names and addresses and holdings of all persons having rights issued by HSE to acquire HSE Shares (including holders of HSE Options and HSE Debentures) and a list of non-objecting beneficial owners of HSE Shares, together with their addresses and respective holdings of HSE Shares.HSE shall from time to time require that its registrar and transfer agent furnish DXP with such additional information, including updated or additional lists of HSE Shareholders and lists of holdings and other assistance as DXP may reasonably request. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF HSE Representations and Warranties Except as disclosed in the HSE Disclosure Letter (which shall make reference to the applicable section, subsection, paragraph or subparagraph below in respect of which such qualification is being made), HSE hereby represents and warrants to DXP and Acquiror as follows, and acknowledges that DXP and Acquiror are relying upon such representations and warranties in connection with the entering into of this Agreement: (a) Organization and Qualification. HSE is duly amalgamated and validly existing under the ABCA and has full corporate power and authority to own its assets and conduct its business as now owned and conducted. HSE is duly qualified to carry on business and is in good standing in each jurisdiction in which the character of its properties or the nature of its activities makes such qualification necessary, except where the failure to be so qualified will not, individually or in the aggregate, have an HSE Material Adverse Effect. True and complete copies of the constating documents of HSE have been delivered or made available to DXP, and HSE has not taken any action to amend or supersede such documents. (b) Authority Relative to this Agreement. HSE has the requisite corporate power and authority to enter into this Agreement and to perform its obligations hereunder. The execution and delivery of this Agreement by HSE and the consummation by HSE of the transactions contemplated by this Agreement and the Arrangement have been duly authorized by the HSE Board and, subject to receipt of HSE Shareholder Approval and obtaining of the Final Order, no other corporate proceedings on the part of HSE are necessary to authorize this Agreement or the Arrangement, other than the approval of the HSE Circular by the HSE Board. This Agreement has been duly executed and delivered by HSE and constitutes a valid and binding obligation of HSE, enforceable against HSE in accordance with its terms, except as the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and other applicable Laws affecting the enforcement of creditors’ rights generally and subject to the qualification that equitable remedies may be granted only in the discretion of a court of competent jurisdiction. (c) No Conflict; Required Filings and Consent. Except as disclosed in Schedule3.1(c) of the HSE Disclosure Letter, the execution and delivery by HSE of this Agreement and the performance by it of its obligations hereunder and the completion of the Arrangement will not violate, conflict with or result in a breach of any provision of the constating documents of HSE or those of any of its Subsidiaries, and except as would not, individually or in the aggregate, have or reasonably be expected to have an HSE Material Adverse Effect, will not: (a)violate, conflict with or result in a breach of: (i)any agreement, contract, indenture, deed of trust, mortgage, bond or other instrument, Authorization, licence or permit to which HSE or any of its Subsidiaries is a party or by which HSE or any of its Subsidiaries is bound; or (ii)any Law to which HSE or any of its Subsidiaries is subject or by which HSE or any of its Subsidiaries is bound; (b)give rise to any right of termination, or the acceleration of any indebtedness, under any such agreement, contract, indenture, deed of trust, mortgage, bond or other instrument, Authorization, licence or permit; or (c)give rise to any rights of first refusal or rights of first offer, trigger any change in control or influence provisions or any restriction or limitation under any such agreement, contract, indenture, deed of trust, mortgage, bond or other instrument, Authorization, licence or permit, or result in the imposition of any Lien upon any of HSE’s assets or the assets of any of its Subsidiaries. Other than the Interim Order, the Final Order, the HSE Key Third Party Consents and providing the Registrar any records, information or other documents required by the Registrar in connection with the Arrangement, no Authorization, consent or approval of, or filing with, any other Person is necessary on the part of HSE for the consummation by HSE of its obligations in connection with the Arrangement under this Agreement or for the completion of the Arrangement not to cause or result in any loss of any rights or assets or any interest therein held by HSE or any of its Subsidiaries in any material properties, except for such Authorizations, consents, approvals and filings as to which the failure to obtain or make would not, individually or in the aggregate, prevent or materially delay consummation of the Arrangement. (d) Subsidiaries. HSE does not have Subsidiaries or any interests in any Person, other than those listed on Schedule3.1(d) to the HSE Disclosure Letter. Each Subsidiary of HSE is duly organized and is validly existing under the Laws of its jurisdiction of incorporation or organization, has full corporate power and authority to own its assets and conduct its business as now owned and conducted by it and is duly qualified to carry on business in each jurisdiction in which the character of its properties or the nature of its activities makes such qualification necessary, except where the failure to be so qualified would not have an HSE Material Adverse Effect. HSE beneficially owns, directly or indirectly, all of the issued and outstanding securities of each of its Subsidiaries.All of the outstanding shares in the capital of each of the Subsidiaries that is a corporation are: (a)validly issued, fully-paid and non-assessable and all such shares are owned free and clear of all pledges, security interests, liens, claims or encumbrances of any kind or nature whatsoever, other than pursuant to any credit facilities in effect as of the date hereof; and (b)are free of any other restrictions including any restriction on the right to vote, sell or otherwise dispose of shares. HSE does not hold any equity interest, or right to acquire an equity interest, in any Person, other than its interests in the Subsidiaries listed on Schedule3.1(d) to the HSE Disclosure Letter. (e) Compliance with Laws. (i) Except as would not individually or in the aggregate have an HSE Material Adverse Effect, the operations of HSE and its Subsidiaries have been and are now conducted in compliance with all Laws of each jurisdiction, the Laws of which have been and are now applicable to the operations of HSE or of any of its Subsidiaries, and none of HSE or any of its Subsidiaries has received any notice of any alleged violation of any such Laws. (ii) None of HSE or any of its Subsidiaries is in conflict with, or in default (including cross defaults) under or in violation of: (a)its Articles of Incorporation or by-laws or equivalent organizational documents; or (b)any agreement or understanding to which it or by which any of its properties or assets is bound or affected, except for failures which, individually or in the aggregate, would not have a HSE Material Adverse Effect. (f) Company Authorizations. Except as would not individually or in the aggregate have an HSE Material Adverse Effect, HSE and its Subsidiaries have obtained all Authorizations necessary for the ownership, operation, development, maintenance, or use of the material assets of HSE or its Subsidiaries or otherwise in connection with the material business or operations of HSE or its Subsidiaries and such Authorizations are in full force and effect. HSE and its Subsidiaries have fully complied with and are in compliance with all Authorizations, except, in each case, for such non-compliance which, individually or in the aggregate, would not have a HSE Material Adverse Effect.
